﻿I should like at the
outset to congratulate Mr. Julian Hunte on his election
to the high post of President of the General Assembly
at its fifty-eighth session. I should also like to pay
tribute to his predecessor, Mr. Jan Kavan, for his
professionalism and very fruitful work at the helm of
the General Assembly during the previous session.
Three years ago here at United Nations
Headquarters we solemnly adopted the Millennium
Declaration, which embodied our hopes and
expectations for a more secure and just world. Shortly
thereafter, however, the world had to face new and
daunting challenges. Unfortunately, the tragic events of
11 September 2001 were not the last in a sequence of
horrible acts of terror.
Just last month, on 19 August, the United Nations
suffered irreplaceable losses in Iraq. With a feeling of
deep sorrow, I bow my head in memory of the United
Nations staff who lost their lives. We lost excellent,
talented and dedicated people, among them the Head of
the United Nations Mission in Iraq, the outstanding
Brazilian diplomat Sergio Vieira de Mello.
It is a sad and disturbing fact that during recent
years United Nations staff have been facing growing
insecurity. This makes it all the more urgent for all
members of the international community to fully
comply with the relevant international treaties, first and
foremost, the Convention on the Safety of United
Nations and Associated Personnel. As one of the
initiators of that Convention, Ukraine decisively calls
upon all States that have not yet done so to accede to
the treaty.
Our country joined the anti-terrorist coalition at
the very outset and has made a significant contribution
to its activities. We are determined to remain in the
ranks of the coalition until international terrorism as a
global threat can be taken off the world's agenda. I
believe, however, that not everything has been done to
date to prevent terrorist activities.
I have in mind first of all effective measures to
counter the proliferation of weapons of mass
destruction. Ukraine unreservedly stands for a
comprehensive strengthening of the system of universal
9

international treaties aimed at preventing the nuclear
threat.
An effective response to new challenges requires
urgent action to reform the United Nations, first and
foremost the Security Council. I am confident that
further delay in the long-overdue reforms could result
in a serious crisis of confidence for the United Nations.
We cannot let that happen. There can be no viable
alternative to the United Nations as a unique global
Organization. As for the task of reforming the United
Nations, we must admit that today there are more
questions than there are answers.
In this context, the successful reforms in the area
of United Nations activities for peacekeeping and
conflict prevention can serve as a good example for all
of us. In many situations of armed conflict, the United
Nations now acts flexibly, rapidly and effectively. I am
pleased to note that over the past several years Ukraine
has been playing a leading role among the countries
contributing troops to United Nations peacekeeping
operations. I believe that conflict prevention should
become a key element of the philosophy of the work of
the United Nations in the new millennium. Ukraine
fully supports the Secretary-General's efforts aimed at
strengthening that component of United Nations
activities.
In my address at the Millennium Summit, I
stressed the need for the international community to
elaborate a comprehensive strategy on conflict
prevention. In my opinion, peacekeeping operations
with a preventive mandate from the Security Council
could become one of the key instruments of such a
system. We also need to further develop and improve
the principles and mechanisms relating to the
application of international sanctions aimed at curbing
the supply of weapons to conflict zones.
With regard to the situation in Iraq, I would like
to express confidence that the tragic losses in Baghdad
will not diminish the international community's
commitment to providing support to the Iraqi people
for the renewal of their country. The sense of common
responsibility for the destiny of the long-suffering Iraqi
nation and for peace and security in that region was the
imperative that guided our decision to dispatch a
military contingent to the Persian Gulf.
I hope that the adoption by the Security Council
of a resolution on the establishment of an international
force for the maintenance of peace and security in Iraq
under the auspices of the United Nations will enable as
many countries as possible to join those efforts.
After many months of a slide towards the abyss, a
truly historic opportunity arose for achieving peace in
the Middle East. Last May, the United Nations
International Meeting in Support of Middle East Peace
was held in Kiev at the initiative of Ukraine. It became,
in effect, the first international forum at which the road
map put forward by the Quartet gained the support of a
large number of States Members of the United Nations.
We sincerely hope that the resumption of the Israeli-
Palestinian peace dialogue will not be blocked by
obstacles created by the current controversies.
Ukraine shares the concern expressed in the
report of the Secretary-General on the implementation
of the Millennium Declaration that the international
community is not paying sufficient attention to trying
to resolve the chronic global development problems
such as poverty, the HIV/AIDS pandemic, environment
pollution and other issues. Despite repeated
declarations   primarily by the developed countries  
of their readiness to increase the volume of financial
and other assistance to tackle issues of sustainable
development, the actual efforts that have been
undertaken have not been sufficient for the timely
attainment of the goals set forth in the Millennium
Declaration.
In this context, I would like to recall that Ukraine
made a tangible contribution towards a peaceful and
safe world in the twenty-first century by renouncing its
nuclear arsenal   one of the most powerful on
Earth   and by decommissioning the Chernobyl
nuclear power plant. In assuming the burden of the
large-scale effort to transform the area of the
catastrophe into an ecologically safe zone and to
resolve unprecedented economic, social and
humanitarian problems, we relied upon the
understanding and support of the entire international
community.
Today, welcoming the work of this Organization
and its Member States with regard to the
implementation of the United Nations strategy on
Chernobyl, I express the hope that more decisive steps
will be taken in support of our efforts. I am confident
that the adoption of a resolution on this question at the
current session of the General Assembly will provide
additional impetus for our cooperation on the
Chernobyl issue.
10

Finally, I would like to draw the attention of the
participants of this meeting to one other matter.
Seventy years ago the totalitarian Soviet regime
engineered an artificial famine in Ukraine, which
claimed the lives of between 7 million and 10 million
of our compatriots.
Unfortunately, the world did not respond to our
tragedy back in 1933. The international community
believed the cynical propaganda of the Soviet Union,
which was selling bread abroad while, in Ukraine,
hunger was killing 17 people every minute. From this
rostrum, I should like to call upon all Members to
support Ukraine's initiative that the United Nations pay
tribute to the memory of those who perished. We do
not want to settle scores from the past; we simply want
as many people as possible to learn about our tragedy.
That knowledge will help us to avoid similar
catastrophes in the future.
As the Secretary-General recently stated - and
quite rightly - thanks to the past century's
achievements, the world became a world of increasing
openness and freedom; of growing mutual confidence;
above all, a world of hope.' Today, we are
demonstrating the ability to take concerted and
responsible action in the face of conflicts, challenges
and global threats. In that, the principal guarantee I see
is that we will be able to achieve the noble goals
solemnly proclaimed three years ago in the Millennium
Declaration.








